Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Matter of the Marriage of James                Appeal from the County Court at Law of
Riddles and Glenda Riddles                            Lamar County, Texas (Tr. Ct. No. 83418).
                                                      Memorandum Opinion delivered by Justice
No. 06-14-00072-CV                                    Carter, Chief Justice Morriss and Justice
                                                      Moseley participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that each party shall bear its own costs of appeal.


                                                      RENDERED SEPTEMBER 24, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk